t c memo united_states tax_court james j bonita kruse petitioners v commissioner of internal revenue respondent docket no filed date james j and bonita kruse pro sese anne m craig for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies in petitioners’ federal_income_tax and penalties for and respondent also determined that petitioner bonita kruse petitioner is not entitled to relief from joint_and_several_liability under sec_6015 for and after concessions the only issue for decision is whether respondent erred in denying petitioner relief under sec_6015 all section references are to the internal_revenue_code findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petition was filed petitioners resided in florida petitioners were married during all relevant times and claimed two children as dependents for and these children were born in and petitioner james kruse mr kruse operated a lawn care business during the years in question petitioner did not substantially participate in the conduct of that business beginning in and until petitioner lived in oregon and tennessee for health reasons away from petitioners’ home in florida while she lived out of state petitioner earned her own wages but also regularly received money from her husband to supplement her income and pay living_expenses mr kruse generally paid petitioner’s rent which was originally dollar_figure per month but increased when she moved to a larger apartment mr kruse maintained and paid the bills associated with their florida residence where he continued to live with the two children they jointly claimed as dependents petitioner returned to florida several times a year and each year during one of those trips she would sign their joint federal_income_tax return when she signed the returns mr kruse’s accountant prepared she did not examine the contents closely at most she would glance at the pages and occasionally ask questions that her husband did not answer in petitioners reported an adjusted_gross_income of dollar_figure including petitioner’s wages of dollar_figure and dollar_figure in net profit from the lawn care business in petitioners reported an adjusted_gross_income of dollar_figure including petitioner’s wages of dollar_figure and dollar_figure in net profit from the lawn care business respondent examined petitioners’ and tax returns and determined deficiencies in federal_income_tax and penalties in a date notice_of_deficiency respondent determined deficiencies and penalties as follows penalty year deficiency sec_6662 dollar_figure dollar_figure dollar_figure dollar_figure the determined deficiencies arose from two types of improper items first petitioners claimed a dependency_exemption deduction for one of their children who did not meet the statutory requirements second petitioners claimed improper deductions relating to expenses from the lawn care business furthermore as a result of the change in income after accounting for these erroneous items petitioners were subject_to adjustments to their self-employment_tax and corresponding deduction child_tax_credit retirement savings contribution credit earned_income_tax_credit eic and additional_child_tax_credit actc additional errors in petitioners’ returns included the incorrect birth date for one of their children petitioner submitted a form_8857 request for innocent spouse relief to the internal_revenue_service irs subsequently mr kruse and the irs settled the deficiencies and penalties as follows penalty year deficiency sec_6662 dollar_figure dollar_figure dollar_figure dollar_figure petitioner has stipulated that she is jointly and severally liable for the amounts settled between mr kruse and respondent to the extent that she is denied relief under sec_6015 a financial technician for the irs reviewed petitioner’s sec_6015 case under the process described in revproc_2003_ 2003_2_cb_296 and ultimately denied her relief in reaching this conclusion the technician attributed the dependency_exemption deduction eic and actc to both spouses noted that petitioners remained married and lived together and determined that petitioner would not suffer economic hardship as a result of being held liable the report further mentioned the absence of allegations of abuse or poor health among the factors the technician determined to be in petitioner’s favor but ultimately found insufficient to grant relief were that petitioner did not receive any significant benefit from the improper items on the return she had no actual knowledge of the erroneous items and she has made a good_faith effort to comply with the tax laws in later years opinion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse generally is jointly and severally liable for the entire tax due for that taxable_year sec_6013 a spouse requesting spouse may however seek relief from joint_and_several_liability by following procedures established in sec_6015 sec_6015 a requesting spouse may request relief from liability under sec_6015 or if eligible may allocate liability under sec_6015 sec_6015 if relief is not available under sec_6015 or c an individual may seek equitable relief under sec_6015 sec_6015 analysis sec_6015 provides in pertinent part as follows sec_6015 procedures for relief from liability applicable to all joint filers -- in general --under procedures prescribed by the secretary if-- a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement the requirements of sec_6015 are stated in the conjunctive accordingly a failure to meet any one of them prevents a requesting spouse from qualifying for the relief offered therein 119_tc_306 affd 101_fedappx_34 6th cir respondent argues that petitioner is not entitled to relief from joint_and_several_liability for understatements arising from the improper dependency_exemption deduction actc or eic because those deficiencies do not meet the requirements of sec_6015 that they be attributable to erroneous items of one individual filing the joint_return respondent concedes that this requirement is satisfied as applied to the improper expenses claimed on petitioners’ schedules c profit or loss from business for the lawn care business respondent is correct that the understatement related to the dependency_exemption deduction cannot be attributed to a single spouse and therefore petitioner cannot be relieved of joint_and_several_liability for the deficiency related to that item however the adjustments to petitioners’ actc eic and any other credit adjusted on the basis of income are not properly attributed to both spouses but for the other improper items listed on the return that resulted in an understatement of income the adjustments to those credits would not have been necessary thus the portion of the adjustments to those credits that is related to the improper dependency_exemption deduction is attributable to both spouses the portion related to mr kruse’s business_expenses is not respondent also contends that petitioner has not satisfied the requirements of sec_6015 because she knew or should have known about the improper items on their joint_return taxpayers seeking to prove that they had no knowledge or reason to know of an item giving rise to an understatement_of_tax must demonstrate at a minimum that they have fulfilled a duty_of inquiry with respect to determining whether their correct_tax liability was reported on the return for the year for which they seek relief 872_f2d_1499 11th cir affg tcmemo_1988_63 when taxpayers fail to fulfill their duty_of inquiry they are ordinarily charged with constructive knowledge of any understatements on their returns see 992_f2d_1256 2d cir affg tcmemo_1992_228 cohen v commissioner tcmemo_1987_537 noting that the provisions providing relief from joint_and_several_liability are designed to protect the innocent not the intentionally ignorant petitioner admits that she did not closely inspect the returns before signing them if she had given the returns even a cursory examination she would have been alerted to some of the questionable items including the misstatement of her oldest child’s date of birth moreover although she stated that she believed the minimal income her husband claimed from his business to be accurate the financial circumstances of her family would indicate that this was not a reasonable belief petitioner received at least dollar_figure from her husband each month to pay the rent on her apartment and supplement her income while she was living outside florida in however petitioners reported just dollar_figure in income approximately dollar_figure per month from the lawn care business and no significant additional income or wages earned by mr kruse absent substantial savings this would leave less than dollar_figure per month for mr kruse’s living_expenses the record does not indicate how much money mr kruse sent to petitioner in but even if we disregard those payments the income claimed in and the dollar_figure claimed as business income in were sufficiently small relative to petitioners’ financial situation to have alerted petitioner to the inaccurate deductions petitioner has not satisfied her burden here and is not entitled to relief under sec_6015 sec_6015 analysis sec_6015 allows a taxpayer who is eligible and so elects to limit his or her liability to the portion of a deficiency that is properly allocable to the taxpayer as provided in sec_6015 sec_6015 under sec_6015 generally any items that give rise to a deficiency on a joint_return shall be allocated to the individual filing the return in the same manner as they would have been allocated if the individual had filed a separate_return for the taxable_year an election under this subsection however is available only when taxpayers who filed jointly are no longer married or are legally_separated or are no longer members of the same household sec_6015 the regulations under sec_6015 provide that a husband and wife who reside in two separate dwellings are considered members of the same household if the spouses are not estranged or one spouse is temporarily absent from the other’s household sec_1_6015-3 income_tax regs a spouse is considered to be temporarily absent from the household if i t is reasonable to assume that the absent spouse will return to the household and the household is maintained in anticipation of such return examples of temporary absences may include but are not limited to absence due to illness sec_1_6015-3 income_tax regs throughout the years in question petitioners remained legally married and respondent argues that petitioners remained part of the same household although they lived apart petitioner does not contend that she had any intention other than to remain only temporarily absent from their home in florida in fact she lived out of state for health reasons a circumstance the regulations specifically contemplate to be a mere temporary absence although petitioners argue they maintained separate bank accounts their finances remained enmeshed and petitioner received regular monetary assistance from her husband she returned to their florida home approximately three times per year and in her health improved and she returned to live there full time because petitioners remained married and part of the same household throughout the years in question petitioner does not meet the requirements to make an election under sec_6015 and is therefore not entitled to relief under that section sec_6015 analysis sec_6015 provides an additional opportunity for relief to those taxpayers who do not otherwise meet the requirements of subsection b or c of sec_6015 specifically sec_6015 gives the commissioner the discretion to grant equitable relief from joint_and_several_liability if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either we have jurisdiction to review respondent’s denial of petitioner’s request for equitable relief under sec_6015 see sec_6015 we apply a de novo standard of review as well as a de novo scope of review 132_tc_203 the requesting spouse bears the burden_of_proof id as directed by sec_6015 the commissioner has prescribed procedures to use in determining whether a taxpayer qualifies for relief from joint_and_several_liability these procedures are set forth in revproc_2003_61 supra revproc_2003_61 sec_4 c b pincite lists seven conditions threshold conditions that must be satisfied before the commissioner will consider a request for relief under sec_6015 among these conditions is that the item in question be attributable only to the spouse not seeking relief from joint liability unless one of four exceptions applies with regard to the disallowed dependency_exemption deduction respondent concedes that petitioner meets six of the seven threshold requirements but contends that she fails to meet the requirement that the understatement arising from the item be attributable only to mr kruse as discussed above the understatement related to the dependency_exemption deduction is attributable to both spouses likewise the portion of the adjustments to the disallowed credits attributable to the disallowed dependency_exemption deduction is attributable to petitioners jointly the exceptions do not apply respondent further concedes that petitioner meets the seven threshold requirements as they relate to the disallowed schedule c expenses though respondent argues otherwise as under b the proportional amount of the disallowed actc and eic that corresponds to those particular deductions is also attributable to mr kruse alone and therefore satisfies the threshold requirements when a requesting spouse seeks relief from an understatement of income if the threshold requirements are satisfied the commissioner will consider the following nonexhaustive list of six factors weighing in favor of granting relief for the liability whether the requesting spouse is separated or divorced from the nonrequesting spouse temporary absences due to illness are not considered separation if it can reasonably be expected that the absent spouse will return whether the requesting spouse knew or had reason to know of the item giving rise to the deficiency whether the requesting spouse would suffer economic hardship if not granted relief whether the nonrequesting spouse has a legal_obligation to pay the outstanding tax_liability whether the requesting spouse received a significant benefit from nonpayment of the tax_liability whether the requesting spouse has made a good- faith effort to comply with the tax laws for the tax years following the year to which the request for such relief relates revproc_2003_61 sec_4 a c b pincite in addition if present evidence of abuse of the requesting spouse by the nonrequesting spouse or the poor mental or physical health of the requesting spouse will weigh in favor of relief from liability revproc_2003_61 sec_4 b c b pincite petitioner has presented little evidence that would justify relief from liability as discussed above petitioners’ separate living arrangement was only temporary and petitioner should have known about the erroneous deductions when asked about the potential for economic hardship absent relief petitioner stated she and her husband were having a hard time making ends meet right now but offered no further evidence that her liability would cause undue financial strain petitioner has not presented any evidence necessary to apply the additional factors of spousal abuse or poor health the health problems that led her to live outside florida do not justify relieving her of liability because there is no indication that her health problems prevented meaningful review of the returns the record does indicate some facts favorable to petitioner namely that she did not receive any significant benefit from the improper deductions and that she has been in compliance with tax laws in subsequent years however the totality of the circumstances in this case does not justify equitable relief under sec_6015 we have considered the arguments of the parties not specifically addressed in this opinion they are either without merit or irrelevant to our decision we hold that petitioner is not entitled to relief from joint_and_several_liability under sec_6015 decision will be entered for respondent consistent with the stipulation
